Case 8:20-cv-00043-SB-ADS Document 86-3 Filed 05/08/20 Page 1 of 2 Page ID #:654




 1                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 2
 3                                            )
     Bureau of Consumer Financial Protection, )                   Case No.: 8-20-cv-00043-JVS-ADS
 4                                            )
                      Plaintiff,              )
 5                                            )
                vs.                           )                   DECLARATION OF
 6                                            )                   DANI SCHNEIDER IN SUPPORT OF
     Chou Team Realty, LLC et al.,            )                   PLAINTIFF’S MOTION TO SERVE
 7                                            )                   DEFENDANTS ASSURE DIRECT
                      Defendants.             )                   SERVICES, INC. AND FRANK
 8                                            )                   ANTHONY SEBREROS BY
                                              )                   ALTERNATIVE MEANS AND TO
 9                                            )                   EXTEND TIME TO SERVE THEM
                                              )
10
11
     I, Dani Schneider, pursuant to 28 U.S.C. § 1746, declare as follows:
12
           1.         I am an investigator for Plaintiff Bureau of Consumer Financial
13
     Protection (“Bureau”) and have been assigned to assist in this action. My
14
     business address is 1700 G Street, NW, Washington, D.C. 20552.
15
           2.         The facts set forth in this declaration are based on my personal
16
     knowledge or information made known to me in the course of my official
17
     duties.
18
           3.         On or about April 14 and 15, 2020, I reviewed resources and
19
     confidential databases available to me at the Bureau to locate contact
20
     information for Frank Anthony Sebreros (“Sebreros”).
21
           4.         My investigation did not identify additional possible home
22
     addresses associated with Sebreros.
23
           5.         Because of the COVID-19 pandemic, I am working from home
24
     and do not have ready access to a scanner. I am therefore signing this
25
     declaration using an electronic signature through Adobe Acrobat.
26
27
28                      DECLARATION OF DANI SCHNEIDER IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE
               DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK ANTHONY SEBREROS BY ALTERNATIVE MEANS
                                          AND TO EXTEND TIME TO SERVE THEM

                                                         1
Case 8:20-cv-00043-SB-ADS Document 86-3 Filed 05/08/20 Page 2 of 2 Page ID #:655




 1   I declare under penalty of perjury that the foregoing is true and correct.
 2
 3   Executed on: May 7, 2020
 4
                                                    Dani A.                    Digitally signed by
                                                                               Dani A. Schneider
 5
 6
                                                    Schneider                  Date: 2020.05.07
                                                                               16:43:50 -04'00'
                                                     Dani Schneider
 7                                                   Investigator
                                                     Bureau of Consumer Financial Protection
 8                                                   1700 G Street, NW
                                                     Washington, D.C. 20552
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                   DECLARATION OF DANI SCHNEIDER IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE
            DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK ANTHONY SEBREROS BY ALTERNATIVE MEANS
                                       AND TO EXTEND TIME TO SERVE THEM

                                                      2
